Title: To James Madison from Joseph Barnes (Abstract), 16 February 1805
From: Barnes, Joseph
To: Madison, James


16 February 1805, Florence. “To a man of Sentiment who wishes to promote the good of his Country, and the interest of his Countrymen, Especially in a Public Situation tis a most painful reflection to be under the necessity of making my Apology for his Conduct.
“A Concatonation of unforeseen unfortunate circumstances having prevented me from fulfiling the duties of My Consulate in Sicily properly, knowing Mankind, I have no doubt but that every advantage will have been <a>ttempted to injure me, by those who wish for the Situation, by various representations, however fallacious, in the Opinion of Commodore Preble; who will naturally report Accordingly; however, I flatter myself, that my worthy friend Mr Jefferson, who I have kept well informed of all those Circumstances, as well as Mr Madison, from the repeated representations I have made, will pay more attention to my Sentiments than to the Sentiments of a Combination of Foreigners, who not having any Common Sentiments nor feeling with the Citizens of the United States, have no other view than their own Interest. That my detention from my consulate for near twelve Months principally at Leghorn appears extraordinary is certain, ’till clearly understood.
“For Some Months, I waited with anxious Expectation to receive Letters from our Government in reply to the propositions Made by General Acton, on behalf of his Sicilian Majesty; And in the interim I visited Naples twice at my own Expence to Make arrangements for the Gun Boats &c &c.
“2ndly.  The Severe illness of a friend of mine for more than three Months, whom I could not desert in a foreign Country—
“3rdly.  The unfortunate Malady, a Yellow Fever, which Commenced here in the Month of August, and Occasioned in Sepr. Cordons to be drawn by the Surrounding States & in Tuscany between this & Florence; and in Some places, particularly in the Ports of Sicily & Naples, no Vessel from Leghorn was permitt<ed> even to Quarantine, but order’d away immediately, has been the cause of my further detention of necessity. Notwithstanding the Malady has been near two Months Since entirely extinct, Such is the credulity & Stupidity of these Governments, that contrary to Commonsense & good Policy, their own essential interest, & especially the Commercial interest, they Still continue the Cordon in the States of Genoa, Milan, Rome, Naples & Sicily, Tuscany only accepted!!!; of consequence, tho’ Vessels are now admitted to Quarantine in the different Ports, I Shall be under the necessity of performing a Quarantine of at Least 20 days Whether I go by Land to Naples or by Sea directly to Sicily.
“For a Month Past I have waited in daily expectation of the Quarantine being taken off in every State, but am now determined on the arrival of the next Post from Rome & Sicily which will be on Monday the 18th. Inst. to take my departure, & Submit to the evil, either by Land or Sea directly for Sicily. My only wish being the good of my Country & fellow Citizens, (having an independency,) I flatter myself there will be no further cause of Complaint against me.
“Mr Madison will readily perceive what a Mortifying circumstance it Must Necessarily be to me, feeling as I do, to see English, Germans &c Acting as Agents for the U.S. Squadron in Sicily; Men generally unworthy of private confidence, much less Public Trust, and Whose interest is their Sole object. And, I confess I Should be much more Mortified, Should the concatenation of unfortunate unavoidable circumstances above Stated be the cause of my removal, unless to a better Situation; not from any pecuniary advantage which may arise, but from the Satisfaction those foreigners would feel in the Success of their Stratagems and particularly while my worthy friend Mr Jefferson is President, & Mr Madison Secretary of State—Were what are called the Federal Party in which I hope never to See, I Should resign immediately: As I would not, (being independent in my circumstances as well as Sentiments) hold any office under them.
“It affords me a heartfelt Satisfaction to find the Universal Sentiment which provailed in the Late Election of President & V. P. in favor of Republicanism. While Europe retrogrades and is riveting the chains more firmly on itself, we advance the progress of rational Liberty.
“The Emperor of the French is daily expected at Genoa & Milan, of course the destiny of Italy will Soon be known. It has been Said, that the Emperor of the French, meant to have his Brother Joseph Buonaparte crowned King of Lombardy, to comprehend Genoa & Lucca; his Brother Louis Stadholder of Holland, & Lucian, Vice Roy of Sardinia but tis now Said that from Some disagreement, the Emperor will himself be crowned King of Lombardy which however time must determine.
“The British Government have fallen into the trap completely by their reply to the apparent pacific overtures made by the Emperor of the French, who will now make a Matter of necessity of what was his provious determination, that of arranging the disposition of Italy, Switzerland, & Holland—by means of which, near 18 Millions of Subjects, not citizens, will be added to the Yoke, without the power of resisting the Same, but under the appellation of Rebels & be treated Accordingly.
“Mr. Madison, I hope, will excuse the Liberty I have taken in troubling him with this Long Letter—my next will be dated I hope Soon in Sicily, when I Shall have the pleasure of communicating Officially all that is desired by the Department of State, or may be thought worthy of Notice in the Little department intrusted to my care: and I am perfectly persuaded that I Shall prevent any further Animadversions on my conduct, except those which will give pleasure to my friends.
“The impulse of my feelings will not permit me to conclude without congratulating Mr Madison & my fellow Citizens & felicitating myself on the Re-Election of my worthy friend Mr Jefferson to the Presidency of the U.S. and when he May resign, I hope to have the happiness of congratulating Mr Madison on being Elected his Successor.”
